 



EXECUTION VERSION
Exhibit 10.1
LEVI STRAUSS & CO.
€100,000,000 8-5/8% Senior Notes due 2013
$350,000,000 8-7/8% Senior Notes due 2016
PURCHASE AGREEMENT
March 10, 2006
BANC OF AMERICA SECURITIES LIMITED
CITIGROUP GLOBAL MARKETS LIMITED
GOLDMAN SACHS INTERNATIONAL
J.P. MORGAN SECURITIES LTD.
MERRILL LYNCH INTERNATIONAL
SCOTIA CAPITAL INC.
As Representatives of the Several Euro Notes Purchasers
     c/o Banc of America Securities Limited
     5 Canada Square
     London E14 5AQ
     United Kingdom
BANC OF AMERICA SECURITIES LLC
CITIGROUP GLOBAL MARKETS INC.
GOLDMAN, SACHS & CO.
J.P. MORGAN SECURITIES INC.
MERRILL LYNCH, PIERCE, FENNER & SMITH
           INCORPORATED
SCOTIA CAPITAL (USA) INC.
As Representatives of the Several Dollar Notes Purchasers
     c/o Banc of America Securities LLC
     9 West 57th Street
     New York, New York 10019
Ladies and Gentlemen:
          Levi Strauss & Co., a corporation organized under the laws of Delaware
(the “Company”), proposes to issue and sell (i) to the several parties named in
Schedule I hereto (the “Euro Notes Purchasers”), €100,000,000 principal amount
of its 8-5/8% Senior Notes due 2013 (the “Euro Notes”) and (ii) to the several
parties named in Schedule II hereto (the “Dollar Notes Purchasers” and, together
with the Euro Notes Purchasers, the “Initial Purchasers”), $350,000,000
principal amount of its 8-7/8% Senior Notes due 2016 (the “Dollar Notes” and,
together with the Euro Notes, the “Notes”). You are acting as the
representatives (the “Representatives”) of the Dollar Notes

1



--------------------------------------------------------------------------------



 



Purchasers and/or the Euro Notes Purchasers as indicated above. The Euro Notes
are to be issued as additional securities under an indenture dated March 11,
2005 (the “Euro Notes Indenture” between the Company and Wilmington Trust
Company, as trustee (the “Euro Notes Trustee”), and will have the benefit of a
registration rights agreement dated as of the Closing Date (the “Euro Notes
Registration Rights Agreement”) between the Company and the Euro Notes
Purchasers pursuant to which the Company will agree to register the Euro Notes
under the Act subject to the terms and conditions therein specified; and the
Dollar Notes are to be issued under an indenture to be dated as of the Closing
Date (the “Dollar Notes Indenture” and, together with the Euro Notes Indenture,
the “Indentures”) between the Company and Wilmington Trust Company, as trustee
(the “Dollar Notes Trustee” and, together with the Euro Notes Trustee, the
“Trustees”), and will have the benefit of a registration rights agreement dated
as of the Closing Date (the “Dollar Notes Registration Rights Agreement” and,
together with the Euro Notes Registration Rights Agreement, the “Registration
Rights Agreements”) between the Company and the Dollar Notes Purchasers pursuant
to which the Company will agree to register the Dollar Notes under the Act
subject to the terms and conditions therein specified. The Euro Notes will form
a single series. The Euro Notes will, within 45 days after the Closing Date, be
fully fungible with the Company’s restricted 8-5/8% Senior Notes due 2013 (ISIN
No. XS0214697855 and ISIN No. XS0214697855) (the “Existing Restricted Euro
Notes”). Following registration under the Act, as required pursuant to the Euro
Notes Registration Rights Agreement, the registered Euro Notes will be fully
fungible with the Company’s unrestricted 8-5/8% Senior Notes due 2013 (ISIN
No. XS0219106944) (the “Existing Unrestricted Euro Notes” and, together with the
Existing Restricted Euro Notes, the “Existing Euro Notes”). The use of the
neuter in this Agreement shall include the feminine and masculine wherever
appropriate. Certain terms used herein are defined in Section 18 hereof.
          The sale of the Euro Notes to the Euro Notes Purchasers and the Dollar
Notes to the Dollar Notes Purchasers will be made without registration of the
Euro Notes or the Dollar Notes under the Act in reliance upon exemptions from
the registration requirements of the Act.
          In connection with the sale of the Notes, the Company has prepared and
delivered to each Initial Purchaser copies of a preliminary offering memorandum,
dated March 8, 2006 (as amended or supplemented at the Execution Time, including
any and all exhibits thereto and any information incorporated by reference
therein, the “Preliminary Offering Memorandum”) and copies of a Pricing
Supplement, dated March 10, 2006 (the “Pricing Supplement”), in substantially
the form attached hereto as Schedule III describing the terms of the Notes, each
for use by such Initial Purchasers in connection with its solicitation of offers
to purchase the Notes. The Preliminary Offering Memorandum and the Pricing
Supplement are herein referred to as the “Pricing Disclosure Package.” As
promptly as practicable after the Execution Time, the Company will prepare and
deliver to each Initial Purchaser a final offering memorandum, dated the date
hereof (including any and all exhibits thereto and any information incorporated
by reference therein, the “Final Offering Memorandum”). Each of the Preliminary
Offering Memorandum, the Final Offering Memorandum and the Pricing Disclosure
Package sets forth certain information concerning the Company and the Notes. The
Company hereby

2



--------------------------------------------------------------------------------



 




confirms that it has authorized the use of the Preliminary Offering Memorandum,
the Final Offering Memorandum and the Pricing Disclosure Package, and any
amendment or supplement to the Final Offering Memorandum, in connection with the
offer and sale of the Notes by the Initial Purchasers. All references herein to
the terms “amend,” “amendment” or “supplement” with respect to the Final
Offering Memorandum shall be deemed to mean and include all information filed
under the Exchange Act after the Execution Time and incorporated by reference in
the Final Offering Memorandum.
          1. Representations and Warranties. The Company represents and warrants
to each Initial Purchaser that (references in this Section 1 to the “Offering
Memorandum” are to (x) the Pricing Disclosure Package in the case of
representations and warranties made as of the Execution Time and (y) the Final
Offering Memorandum in the case of representations and warranties made as of the
Closing Date):
          (a) Neither the Pricing Disclosure Package, at the Execution Time, nor
the Final Offering Memorandum, as of its date or (as amended or supplemented in
accordance with Section 5(b), if applicable) as of the Closing Date (as defined
in Section 3) contains any untrue statement of a material fact or omits to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, however,
that the Company makes no representation or warranty as to the information
contained in or omitted from the Pricing Disclosure Package or the Final
Offering Memorandum, or any amendment or supplement thereto, in reliance upon
and in conformity with information furnished in writing to the Company by or on
behalf of the Initial Purchasers through the Representatives specifically for
inclusion therein.
          (b) All documents filed by the Company under the Exchange Act and
incorporated or deemed to be incorporated by reference into the Offering
Memorandum (the “Exchange Act Documents”), when they were filed with the
Commission, complied as to form in all material respects with the requirements
of the Exchange Act, and the rules and regulations of the Commission thereunder,
and, when they were so filed, did not contain any untrue statement of material
fact or omit to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.
          (c) Neither the Company, nor any of its Affiliates, nor any person
acting on its or their behalf (other than the Initial Purchasers, as to whom the
Company makes no representations) has, directly or indirectly, made offers or
sales of any security, or solicited offers to buy any security, under
circumstances that would require the registration of the Notes under the Act.
          (d) Neither the Company, nor any of its Affiliates, nor any person
acting on its or their behalf (other than the Initial Purchasers, as to whom the
Company makes no representations) has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D) in
connection with any offer or sale of the Notes in the United States.

3



--------------------------------------------------------------------------------



 



          (e) The Notes satisfy the eligibility requirements of Rule 144A(d)(3)
under the Act.
          (f) Neither the Company, nor any of its Affiliates, nor any person
acting on its or their behalf (other than the Initial Purchasers, as to whom the
Company makes no representations) has engaged in any directed selling efforts
with respect to the Notes, and each of them has complied with the offering
restrictions requirements of Regulation S. Terms used in this paragraph have the
meanings given to them by Regulation S.
          (g) The Company will use its best efforts to cause (i) the Euro Notes
to be listed on the Luxembourg Stock Exchange, (ii) the Euro Notes and the
Existing Euro Notes to be traded on the Euro MTF Market, (iii) the Euro Notes,
within 45 days after the Closing Date, to be eligible to trade on the Euro MTF
Market on a fungible basis with the Existing Restricted Euro Notes and
(iv) following registration under the Act, the registered Euro Notes to be
eligible to trade on the Euro MTF Market on a fungible basis with the Existing
Unrestricted Euro Notes.
          (h) The Company is not, and after giving effect to the offering and
sale of the Notes and the application of the proceeds thereof as described in
the Offering Memorandum will not be, an “investment company” within the meaning
of the Investment Company Act, without taking account of any exemption arising
out of the number of holders of the Company’s securities.
          (i) The Company is in full compliance with the reporting requirements
of Section 13 and Section 15(d) of the Exchange Act.
          (j) The Company has not paid or agreed to pay to any person any
compensation for soliciting another to purchase any Notes of the Company (except
as contemplated by this Agreement).
          (k) The Company has not taken, directly or indirectly, any action
designed to or that would constitute or that might reasonably be expected to
cause or result in, under the Exchange Act or otherwise, the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Notes.
          (l) Each of the Company and its subsidiaries has been duly
incorporated or organized and is validly existing as a corporation or other
valid legal entity in good standing under the laws of the jurisdiction in which
it is chartered or organized with full corporate or company power and authority
to own or lease, as the case may be, and to operate its properties and conduct
its business as described in the Offering Memorandum, and is duly qualified to
do business as a foreign corporation or other valid legal entity and is in good
standing under the laws of each jurisdiction which requires such qualification,
except in jurisdictions in which the failure to be so qualified or to be in good
standing has not had and would not reasonably be expected to have a Material
Adverse Effect. For purposes of this Agreement, a “Material Adverse Effect”
shall mean a material adverse effect on, or a material adverse change in, the
condition

4



--------------------------------------------------------------------------------



 



(financial or otherwise), prospects, earnings, business or properties of the
Company and its subsidiaries, taken as a whole.
          (m) All the outstanding shares of capital stock of each subsidiary
have been duly and validly authorized and issued and are fully paid and
nonassessable, and, except as otherwise set forth in the Offering Memorandum and
other than the Company’s subsidiary in Japan, all outstanding shares of capital
stock of the subsidiaries are owned by the Company either directly or through
wholly owned subsidiaries free and clear of any perfected security interest or
any other security interests, claims, liens or encumbrances.
          (n) The Company’s authorized equity capitalization is as set forth in
the Offering Memorandum, and the Voting Trust Agreement entered into as of
April 15, 1996, among the Voting Trustees and stockholders of the Company
conforms in all material respects to the description thereof contained in the
Offering Memorandum.
          (o) The statements in the Offering Memorandum under the headings
“Important U.S. Federal Income Tax Considerations”, “Description of Dollar
Notes”, “Description of Euro Notes”, “Exchange Offer; Registration Rights—Dollar
Notes”, “Exchange Offer; Registration Rights—Euro Notes”, “Risk Factors—Risks
Relating to Our Business—Our success depends on the continued protection of our
trademarks and other proprietary intellectual property rights”, and in the
Company’s Annual Report on Form 10-K for the fiscal year ended November 27, 2005
(the “2005 10-K”) under the headings “Business —Trademarks”,
“Business—Government Regulation” and “Legal Proceedings” insofar as such
statements summarize legal matters, agreements, documents or proceedings
discussed therein, are, in all material respects, accurate and fair summaries of
such legal matters, agreements, documents or proceedings.
          (p) This Agreement has been duly authorized, executed and delivered by
the Company; the Dollar Notes Indenture has been duly authorized and, assuming
due authorization, execution and delivery thereof by the Dollar Notes Trustee
when executed and delivered by the Company, will constitute a legal, valid and
binding instrument enforceable against the Company in accordance with its terms
(subject, as to the enforcement of remedies, to applicable bankruptcy,
reorganization, insolvency, moratorium or other laws affecting creditors’ rights
generally from time to time in effect and to general principles of equity); the
Euro Notes Indenture was, when it was entered into, duly authorized, executed
and delivered by the Company and constitutes a legal, valid and binding
instrument enforceable against the Company in accordance with its terms
(subject, as to the enforcement of remedies, to applicable bankruptcy,
reorganization, insolvency, moratorium or other laws affecting creditors’ rights
generally from time to time in effect and to general principles of equity); the
Notes have been duly authorized, and, when executed and authenticated in
accordance with the provisions of the Dollar Notes Indenture or the Euro Notes
Indenture, as applicable, and delivered to and paid for by the Initial
Purchasers, will have been duly executed and delivered by the Company and will
constitute the legal, valid and binding obligations of the Company entitled to
the benefits of the applicable Indenture (subject, as to the enforcement of
remedies, to applicable bankruptcy, insolvency, moratorium or other laws
affecting

5



--------------------------------------------------------------------------------



 




creditors’ rights generally from time to time in effect and to general
principles of equity); and each of the Registration Rights Agreements has been
duly authorized, executed and delivered by the Company and, assuming due
authorization, execution and delivery thereof by the other parties thereto,
constitutes a legal, valid and binding instrument enforceable against the
Company in accordance with its terms (subject, as to the enforcement of
remedies, to applicable bankruptcy, reorganization, insolvency, moratorium or
other laws affecting creditors’ rights generally from time to time in effect and
to general principles of equity). The Euro Notes will constitute the same series
of notes under the Euro Notes Indenture as the Existing Euro Notes.
          (q) No consent, approval, authorization, filing with or order of any
court or governmental agency or body is required in connection with the
transactions contemplated herein or in the Indentures or the Registration Rights
Agreements, except such as will be obtained under the Act and the Trust
Indenture Act in connection with the transactions contemplated by the
Registration Rights Agreements and such as may be required by the Luxembourg
Stock Exchange or under the blue sky or securities laws of any jurisdiction in
connection with the transactions contemplated by this Agreement and the
Registration Rights Agreements.
          (r) Neither the execution and delivery of the Dollar Notes Indenture,
this Agreement or the Registration Rights Agreements, the issue and sale of the
Notes and the application of the proceeds thereof as described in the Offering
Memorandum, nor the consummation of any other of the transactions herein or
therein contemplated, nor the fulfillment of the terms hereof or thereof will
conflict with, result in a breach or violation of, or imposition of any lien,
charge or encumbrance upon any property or assets of the Company or any of its
subsidiaries pursuant to, (i) the charter or by-laws of the Company or any of
its subsidiaries; (ii) the terms of any indenture, contract, lease, mortgage,
deed of trust, note agreement, loan agreement or other agreement, obligation,
condition, covenant or instrument to which the Company or any of its
subsidiaries is a party or bound or to which any of their respective properties
is subject; or (iii) any statute, law, rule, regulation, judgment, order or
decree applicable to the Company or any of its subsidiaries of any court,
regulatory body, administrative agency, governmental body, arbitrator or other
authority of the United States or any state thereof having jurisdiction over the
Company, any of its subsidiaries or any of their respective properties or, to
the Company’s knowledge, any statute, law, rule, regulation, judgment, order or
decree applicable to the Company or any of its subsidiaries of any court,
regulatory body, administrative agency, governmental body, arbitrator or other
authority outside of the United States having jurisdiction over the Company, any
of its subsidiaries or any of their respective properties, except, with respect
to (x) clause (ii) and (y) any statute, law, rule, regulation, judgment, order
or decree applicable to the Company or any of its subsidiaries of any court,
regulatory body, administrative agency, governmental body, arbitrator or other
authority outside of the United States described in clause (iii) as to which the
Company has no knowledge, for conflicts, violations, breaches or impositions
that would not reasonably be expected to have a Material Adverse Effect.
          (s) The consolidated historical financial statements and schedules of
the Company and its consolidated subsidiaries included in the Offering
Memorandum

6



--------------------------------------------------------------------------------



 




present fairly in all material respects the financial condition, results of
operations and cash flows of the Company as of the dates and for the periods
indicated, comply as to form with the applicable accounting requirements of the
Act and the Exchange Act and have been prepared in conformity with U.S.
generally accepted accounting principles applied on a consistent basis
throughout the periods involved (except as otherwise noted therein); and the
summary and selected financial data set forth under the caption “Summary
Historical Consolidated Financial Data” in the Offering Memorandum and under the
caption “Selected Financial Data” in the 2005 10-K fairly present, on the basis
stated in the Offering Memorandum, the information included therein.
          (t) No action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or any of its subsidiaries or its or their property is pending or, to the best
knowledge of the Company, threatened that (i) could reasonably be expected to
have a material adverse effect on the performance of this Agreement, the
Indentures or the Registration Rights Agreements, or the consummation of any of
the transactions contemplated hereby or thereby; or (ii) could reasonably be
expected to have a Material Adverse Effect, whether or not arising from
transactions in the ordinary course of business, except as set forth in or
contemplated in the Offering Memorandum (exclusive of any amendment or
supplement thereto).
          (u) The Company and each of its subsidiaries own, lease or license all
such properties as are necessary to the conduct of their respective operations
as presently conducted.
          (v) Neither the Company nor any subsidiary is in violation or default
of (i) any provision of its charter or bylaws; (ii) the terms of any indenture,
contract, lease, mortgage, deed of trust, note agreement, loan agreement or
other agreement, obligation, condition, covenant or instrument to which it is a
party or bound or to which its property is subject; or (iii) any statute, law,
rule, regulation, judgment, order or decree applicable to the Company or any of
its subsidiaries of any court, regulatory body, administrative agency,
governmental body, arbitrator or other authority having jurisdiction over the
Company or such subsidiary or any of its properties, as applicable, other than
such violations or defaults the occurrence of which would not reasonably be
expected to have a Material Adverse Effect, whether or not arising from the
transactions in the ordinary course of business.
          (w) KPMG LLP, who have audited certain consolidated financial
statements of the Company and its consolidated subsidiaries included in the
Exchange Act Document that is part of the Offering Memorandum, are independent
registered public accountants with respect to the Company within the meaning of
the Act and the applicable published rules and regulations thereunder.
          (x) To the Company’s knowledge, there are no material stamp or other
issuance or transfer taxes or duties or other material similar fees or charges
required to be paid in connection with the execution and delivery of this
Agreement or the issuance or sale by the Company of the Notes.

7



--------------------------------------------------------------------------------



 



          (y) The Company has (i) filed all foreign, federal, state and local
tax returns that are required to be filed or has requested extensions thereof
(except in any case in which the failure so to file would not have a Material
Adverse Effect) and (ii) has paid all taxes required to be paid by it and any
other assessment, fine or penalty levied against it, to the extent that any of
the foregoing is due and payable, except for any such tax or other assessment,
fine or penalty that is currently being contested in good faith or as would not
have a Material Adverse Effect, in the case of either (i) or (ii) whether or not
arising from transactions in the ordinary course of business and except in each
case as set forth in or contemplated in the Offering Memorandum (exclusive of
any amendment or supplement thereto).
          (z) No labor problem or dispute with the employees of the Company or
any of its subsidiaries exists or is threatened or imminent, and the Company is
not aware of any existing or imminent labor disturbance by the employees of any
of its or its subsidiaries’ principal suppliers, contractors or customers that
in any such case could have a Material Adverse Effect, whether or not arising
from transactions in the ordinary course of business, except as set forth in or
contemplated in the Offering Memorandum (exclusive of any amendment or
supplement thereto).
          (aa) The Company and each of its subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as are reasonable and customary in the businesses in which they are
engaged; all policies of insurance and fidelity or surety bonds insuring the
Company or any of its subsidiaries or their respective businesses, assets,
employees, officers and directors are in full force and effect, except when the
failure to be in full force and effect would not have a Material Adverse Effect;
the Company and its subsidiaries are in compliance with the terms of such
policies and instruments in all material respects; except as would not have a
Material Adverse Effect, there are no claims by the Company or any of its
subsidiaries under any such policy or instrument as to which any insurance
company is denying liability or defending under a reservation of rights clause;
and neither the Company nor any such subsidiary has any reason to believe that
it will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would not have a Material
Adverse Effect, whether or not arising from transactions in the ordinary course
of business, except as set forth in or contemplated in the Offering Memorandum
(exclusive of any amendment or supplement thereto).
          (bb) No subsidiary of the Company is currently contractually
prohibited, directly or indirectly, from paying any dividends to the Company,
from making any other distribution on such subsidiary’s capital stock, from
repaying to the Company any loans or advances to such subsidiary from the
Company or from transferring any of such subsidiary’s property or assets to the
Company or any other subsidiary of the Company, except as described in or
contemplated by (i) the Offering Memorandum, (ii) the Company’s Credit Agreement
dated as of September 29, 2003, among the Company, Levi Strauss Financial Center
Corporation, the financial institutions listed on the signature pages thereto
and Bank of America, N.A., as agent, as amended on September 30, 2003,
October 14, 2003, March 18, 2004, August 13, 2004 and November

8



--------------------------------------------------------------------------------



 



24, 2004 and including the limited waiver dated as of February 15, 2005 granted
to the Company with respect to such agreement (the “Revolving Credit Facility”),
and (iii) the Company’s Credit Agreement dated as of September 29, 2003, among
the Company, the lender’s party thereto and Bank of America, N.A., as
administrative agent, as amended on August 30, 2004 (the “Term Loan Facility”
and, together with the Revolving Credit Facility, the “Existing Bank Credit
Facilities”).
          (cc) The Company and its subsidiaries possess all licenses,
certificates, permits and other authorizations issued by the appropriate
federal, state or foreign regulatory authorities necessary to conduct their
respective businesses, other than such licenses, certificates, permits or other
authorizations, the failure of which to possess would not have a Material
Adverse Effect, and neither the Company nor any such subsidiary has received any
notice of proceedings relating to the revocation or modification of any such
certificate, authorization or permit which, singly or in the aggregate, if the
subject of an unfavorable decision, ruling or finding, would have a Material
Adverse Effect, whether or not arising from transactions in the ordinary course
of business, except as set forth in or contemplated in the Offering Memorandum
(exclusive of any amendment or supplement thereto).
          (dd) The Company and each of its subsidiaries maintain a system of
internal accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability; and (iii) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company maintains disclosure controls and procedures (as such
term is defined in Rule 13a-15 under the Exchange Act) that are effective in
ensuring that information required to be disclosed by the Company in the reports
that it files or submits under the Exchange Act is recorded, processed,
summarized and reported, within the time periods specified in the rules and
forms of the Commission, including, without limitation, controls and procedures
designed to ensure that information required to be disclosed by the Company in
the reports that it files or submits under the Exchange Act is accumulated and
communicated to the Company’s management, including its principal executive
officer or officers and its principal financial officer or officers, as
appropriate to allow timely decisions regarding required disclosure.
          (ee) In the ordinary course of its business, the Company periodically
reviews the effect of applicable foreign, federal, state and local laws and
regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”) on the business, operations and properties
of the Company and its subsidiaries, in the course of which it identifies and
evaluates associated costs and liabilities (including, without limitation, any
capital or operating expenditures required for clean-up, closure of properties
or compliance with Environmental Laws, or any permit, license or approval, any
related constraints on operating activities and any potential liabilities to
third parties);

9



--------------------------------------------------------------------------------



 




on the basis of such review, the Company has reasonably concluded that such
associated costs and liabilities would not, singly or in the aggregate, have a
Material Adverse Effect, whether or not arising from transactions in the
ordinary course of business, except as set forth in or contemplated in the
Offering Memorandum (exclusive of any amendment or supplement thereto).
          (ff) Except as would not have a Material Adverse Effect, each of the
Company and its subsidiaries has fulfilled its obligations, if any, under the
minimum funding standards of Section 302 of the United States Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), and the
regulations and published interpretations thereunder with respect to each “plan”
(as defined in Section 3(3) of ERISA and such regulations and published
interpretations) in which employees of the Company and its subsidiaries are
eligible to participate and each such plan is in compliance in all material
respects with the presently applicable provisions of ERISA and such regulations
and published interpretations; the Company and its subsidiaries have not
incurred any unpaid liability to the Pension Benefit Guaranty Corporation (other
than for the payment of premiums in the ordinary course) or to any such plan
under Title IV of ERISA.
          (gg) The subsidiaries listed on Annex A attached hereto are the only
significant subsidiaries of the Company as defined by Rule l-02 of
Regulation S-X under the Act (the “Subsidiaries”).
          (hh) The Company and its subsidiaries own, possess, license or have
other rights to use, on reasonable terms, all patents, patent applications,
trade and service marks (including the Levi’s®, Dockers® and Levi Strauss
Signature® trademarks), trade and service mark registrations, trade names,
copyrights, licenses, inventions, trade secrets, technology, know-how and other
intellectual property (collectively, the “Intellectual Property”) necessary for
the conduct of the Company’s business as now conducted free and clear of any
material security interests, claims, liens or encumbrances, except as would not
have a Material Adverse Effect or as set forth in or contemplated in (i) the
Offering Memorandum (exclusive of any amendment or supplement thereto) or
(ii) the Existing Bank Credit Facilities, and none of the Intellectual Property,
to the best knowledge of the Company, conflicts with the valid trademark, trade
name, copyright, patent, patent right or intangible asset of any other Person to
the extent that such conflict has or would have a Material Adverse Effect.
          (ii) Except as would not have a Material Adverse Effect, none of the
Company, its subsidiaries or, to the knowledge of the Company, any director,
officer, agent, employee or Affiliate of the Company or any of its subsidiaries
is aware of or has taken any action, directly or indirectly, that would result
in a violation by such Persons of the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder (the “FCPA”), including,
without limitation, making use of the mails or any means or instrumentality of
interstate commerce corruptly in furtherance of an offer, payment, promise to
pay or authorization of the payment of any money, or other property, gift,
promise to give, or authorization of the giving of anything of value to any
“foreign official” (as such term is defined in the FCPA) or any foreign
political party or

10



--------------------------------------------------------------------------------



 




official thereof or any candidate for foreign political office, in contravention
of the FCPA; and except as would not have a Material Adverse Effect, the
Company, its subsidiaries and, to the knowledge of the Company, its Affiliates
have conducted their businesses in compliance with the FCPA and have instituted
and maintain policies and procedures designed to ensure, and which are
reasonably expected to continue to ensure, continued compliance therewith.
          (jj) Except as would not have a Material Adverse Effect, the
operations of the Company and its subsidiaries are and have been conducted at
all times in compliance with applicable financial recordkeeping and reporting
requirements of the Currency and Foreign Transactions Reporting Act of 1970, as
amended, the money laundering statutes of all jurisdictions, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and except as would not have a
Material Adverse Effect, no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or any of its subsidiaries with respect to the Money Laundering Laws is pending
or, to the knowledge of the Company, threatened.
          (kk) Except as disclosed in the Offering Memorandum, there is and has
been no failure on the part of the Company and any of the Company’s directors or
officers, in their capacities as such, to comply with any provision of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith, including Section 402 related to loans and Sections 302
and 906 related to certifications.
          (ll) None of the Company, any of its subsidiaries or, to the knowledge
of the Company, any director, officer, agent, employee or Affiliate of the
Company or any of its subsidiaries is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Department of
the Treasury (“OFAC”); and the Company will not directly or indirectly use the
proceeds of the offering of the Notes hereunder, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or, to its knowledge, any other person or entity, for the purpose of financing
the activities of any person currently subject to any U.S. sanctions
administered by OFAC.
          (mm) Neither the Company, any of its subsidiaries or, to the knowledge
of the Company, any director, officer, agent, employee or Affiliate of the
Company or any of its subsidiaries has distributed and, prior to the later to
occur of (i) the Closing Date and (ii) the completion of the distribution of the
Notes, will distribute any material referring to the offering and sale of the
Notes other than the Preliminary Offering Memorandum, the Pricing Disclosure
Package or the Final Offering Memorandum or other materials, if any, permitted
by the Act and the Financial Services and Markets Act 2000 (the “FSMA”) (or
regulations promulgated pursuant to the FSMA) or required to be distributed by
the Luxembourg Stock Exchange.
          (nn) Neither the Company nor any subsidiary has taken any action or
omitted to take any action (such as issuing any press release relating to the
Notes without

11



--------------------------------------------------------------------------------



 




an appropriate legend) which may result in the loss by any of the Initial
Purchasers of the ability to rely on any stabilization safe harbor provided
under the FSMA. The Company and its subsidiaries have been informed of the
existence (and have received a copy) of the UK Financial Services Authority’s
informational guidance referred to in MAR 2.3.2R(4) of the price stabilizing
rules made under Section 144(1) of the FSMA.
          Any certificate signed by any officer of the Company and delivered to
the Representatives or counsel for the Initial Purchasers in connection with the
offering of the Notes shall be deemed a representation and warranty by the
Company, as to matters covered thereby, to each Initial Purchaser.
          2. Purchase and Sale. Subject to the terms and conditions and in
reliance upon the representations and warranties herein set forth:
          (a) the Company agrees to sell to each Euro Notes Purchaser, and each
Euro Notes Purchaser agrees, severally and not jointly, to purchase from the
Company at the purchase price set forth in Schedule IV, the principal amount of
Euro Notes set forth opposite such Euro Notes Purchaser’s name on Schedule I
hereto; and
          (b) the Company agrees to sell to each Dollar Notes Purchaser, and
each Dollar Notes Purchaser agrees, severally and not jointly, to purchase from
the Company at the purchase price set forth in Schedule IV, the principal amount
of Dollar Notes set forth opposite such Dollar Notes Purchaser’s name on
Schedule II hereto.
          3. Delivery and Payment. Delivery of and payment for the Euro Notes
shall be made no later than 10:00 A.M., London time, and delivery of and payment
for the Dollar Notes shall be made no later than 10:00 A.M., New York City time,
on March 17, 2006, or at such time on such later date (not later than three
Business Days after the foregoing date) as the Representatives shall designate,
which date and time may be postponed by agreement between the Representatives
and the Company or as provided in Section 9 hereof (such date and time of
delivery and payment for the Notes being herein called the “Closing Date”).
Delivery of the Notes shall be made to the Representatives for the respective
accounts of the several Initial Purchasers against payment by the several
Initial Purchasers through the Representatives of the purchase price thereof to
or upon the order of the Company by wire transfer payable in same-day funds to
the account specified by the Company. Delivery of the Dollar Notes shall be made
through the facilities of The Depository Trust Company and delivery of the Euro
Notes shall be made through the facilities of the Euroclear System and
Clearstream, Luxembourg, unless the Representatives shall otherwise instruct.
          4. Offering by Initial Purchasers. Each Initial Purchaser, severally
and not jointly, represents and warrants to and agrees with the Company that:
          (a) It has not offered or sold, and will not offer or sell, any Dollar
Notes or Euro Notes, as applicable, except (i) to those persons it reasonably
believes to be qualified institutional buyers (as defined in Rule 144A under the
Act) and that, in connection with each such sale, it has taken or will take
reasonable steps to ensure that

12



--------------------------------------------------------------------------------



 




the purchaser of such Dollar Notes or Euro Notes, as applicable, is aware that
such sale is being made in reliance on Rule 144A; or (ii) in accordance with the
restrictions set forth in Exhibit A hereto.
          (b) Neither it nor any person acting on its behalf has made or will
make offers or sales of the Dollar Notes or Euro Notes, as applicable, in the
United States by means of any form of general solicitation or general
advertising (within the meaning of Regulation D) in the United States.
          5. Agreements. The Company agrees with each Initial Purchaser that:
          (a) The Company will furnish to each Initial Purchaser and to counsel
for the Initial Purchasers, without charge, during the period referred to in
paragraph (c) below, as many copies of the Pricing Disclosure Package and the
Final Offering Memorandum and any amendments and supplements thereto as you may
reasonably request.
          (b) As promptly as practicable following the Execution Time and in any
event not later than the second business day following the date hereof, the
Company will prepare and deliver to the Initial Purchasers the Final Offering
Memorandum, which shall consist of the Preliminary Offering Memorandum as
modified only by the information contained in the Pricing Supplement. The
Company will not amend or supplement the Preliminary Offering Memorandum or the
Pricing Supplement. After the Execution Time, the Company will not amend or
supplement the Final Offering Memorandum without the prior written consent of
Banc of America Securities LLC and Citigroup Global Markets Inc.
          (c) If at any time prior to the completion of the sale of the Notes by
the Initial Purchasers (as determined by Banc of America Securities LLC and
Citigroup Global Markets Inc.), any event occurs as a result of which the Final
Offering Memorandum, as then amended or supplemented, would include any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading, or if it shall be necessary to amend or supplement
the Final Offering Memorandum to comply with applicable law, the Company
promptly (i) will notify the Representatives of any such event; (ii) subject to
the requirements of paragraph (b) of this Section 5, will prepare an amendment
or supplement that will correct such statement or omission or effect such
compliance; and (iii) will supply any supplemented or amended Final Offering
Memorandum to the several Initial Purchasers and counsel for the Initial
Purchasers without charge in such quantities as you may reasonably request;
provided, however, that once so notified each Initial Purchaser agrees that it
shall not distribute the Final Offering Memorandum until it has been so amended
or supplemented.
          (d) The Company will arrange, if necessary, for the qualification of
the Notes for sale by the Initial Purchasers under the laws of such
jurisdictions in the United States and the European Union as the Representatives
may reasonably designate and will

13



--------------------------------------------------------------------------------



 




maintain such qualifications in effect so long as required for the sale of the
Notes; provided that in no event shall the Company be obligated to qualify to do
business in any jurisdiction where it is not now so qualified or to take any
action that would subject it to service of process in suits, other than those
arising out of the offering or sale of the Notes, in any jurisdiction where it
is not now so subject. The Company will promptly advise the Representatives of
the receipt by the Company of any notification with respect to the suspension of
the qualification of the Notes for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose.
          (e) The Company will not, and will not permit any of its Affiliates
(other than the Initial Purchasers, as to whom the Company makes no covenant)
to, resell, under circumstances that would require the registration of the Notes
under the Act, any Notes that have been acquired by any of them.
          (f) Neither the Company, nor any of its Affiliates (other than the
Initial Purchasers, as to whom the Company makes no covenant), nor any person
acting on its or their behalf will, directly or indirectly, make offers or sales
of any security, or solicit offers to buy any security, under circumstances that
would require the registration of the Notes under the Act.
          (g) Neither the Company, nor any of its Affiliates (other than the
Initial Purchasers, as to whom the Company makes no covenant), nor any person
acting on its or their behalf will engage in any form of general solicitation or
general advertising (within the meaning of Regulation D) in connection with any
offer or sale of the Notes in the United States.
          (h) So long as any of the Notes are “restricted securities” within the
meaning of Rule 144(a)(3) under the Act, the Company will, during any period in
which it is not subject to and in compliance with Section 13 or 15(d) of the
Exchange Act or it is not exempt from such reporting requirements pursuant to
and in compliance with Rule 12g3-2(b) under the Exchange Act, provide to each
holder of such restricted securities and to each prospective purchaser (as
designated by such holder) of such restricted securities, upon the request of
such holder or prospective purchaser, any information required to be provided by
Rule 144A(d)(4) under the Act. This covenant is intended to be for the benefit
of the holders, and the prospective purchasers designated by such holders, from
time to time of such restricted securities.
          (i) Neither the Company, nor any of its Affiliates, nor any person
acting on its or their behalf will engage in any directed selling efforts with
respect to the Notes, and each of them will comply with the offering
restrictions requirements of Regulation S. Terms used in this paragraph have the
meanings given to them by Regulation S.
          (j) The Company will cooperate with the Representatives and use its
best efforts to (i) permit the Dollar Notes to be eligible for clearance and
settlement through The Depository Trust Company, (ii) permit the Euro Notes to
be eligible for clearance and settlement through the Euroclear System and
Clearstream, Luxembourg,

14



--------------------------------------------------------------------------------



 



(iii) cause the Euro Notes to be approved for listing on the Luxembourg Stock
Exchange and approved for trading on the Euro MTF Market, (iv) cause the Euro
Notes to be assigned the same ISIN Numbers (ISIN No. XS0214697855 and ISIN
No. XS0214697855), as applicable, as the Existing Restricted Euro Notes within
45 days after the Closing Date and (v) following registration under the Act, as
required pursuant to the Euro Notes Registration Rights Agreement, cause the
registered Euro Notes to be assigned the same ISIN Number (ISIN
No. XS0219106944) as the Existing Unrestricted Euro Notes.
          (k) The Company will not offer, sell, contract to sell, grant any
other option to purchase or otherwise dispose of, directly or indirectly, or
announce the offering of, or file a registration statement for, any debt
securities issued or guaranteed by the Company or any of its direct or indirect
subsidiaries, or enter into any agreement to do any of the foregoing (other than
(i) the Notes and the New Securities (as defined in the Registration Rights
Agreements), (ii) pursuant to any credit facility permitted under the Indentures
and (iii) purchase money debt and any other non-capital markets debt permitted
under the Indentures for a period of 60 days from the date the Notes are issued
without the prior written consent of Banc of America Securities LLC and
Citigroup Global Markets Inc.
          (l) The Company will not take, directly or indirectly, any action
designed to or that would constitute or that might reasonably be expected to
cause or result in, under the Exchange Act or otherwise, the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Notes.
          (m) The Company will not, at any time prior to the expiration of three
years after the Closing Date, be or become an open-end investment company, unit
investment trust or face-amount certificate company that is or is required to be
registered under Section 8 of the Investment Company Act, and will not be or
become a closed-end investment company required to be registered but not
registered thereunder.
          (n) The Company agrees to pay the costs and expenses relating to the
following matters: (i) the preparation of the Dollar Notes Indenture and the
Registration Rights Agreements, the issuance of the Notes and the fees of the
Trustees; (ii) the preparation, printing or reproduction of the Preliminary
Offering Memorandum, the Pricing Disclosure Package and the Final Offering
Memorandum and each amendment or supplement to any of them; (iii) the printing
(or reproduction) and delivery (including postage, air freight charges and
charges for counting and packaging) of such copies of the Preliminary Offering
Memorandum, the Pricing Disclosure Package and the Final Offering Memorandum,
and all amendments or supplements to any of them, as may, in each case, be
reasonably requested for use in connection with the offering and sale of the
Notes; (iv) the preparation, printing, authentication, issuance and delivery of
certificates for the Notes, including any stamp or transfer taxes in connection
with the original issuance and sale of the Notes; (v) the printing (or
reproduction) and delivery of this Agreement, any blue sky memorandum and all
other agreements or documents printed (or reproduced) and delivered in
connection with the offering of the Notes; (vi) any registration or
qualification of the Notes for offer and sale under the Notes or blue sky

15



--------------------------------------------------------------------------------



 




laws of the several states (including filing fees and the reasonable fees and
expenses of counsel for the Initial Purchasers relating to such registration and
qualification); (vii) admitting (A) the Dollar Notes for trading in The Portal
Market of the NASD and (B) the Euro Notes for listing on the Luxembourg Stock
Exchange and the Euro Notes and the Existing Euro Notes for trading on the Euro
MTF Market; (viii) the transportation and other expenses incurred by or on
behalf of Company representatives in connection with presentations to
prospective purchasers of the Notes; (ix) the fees and expenses of the Company’s
accountants and the fees and expenses of counsel (including local and special
counsel) for the Company; and (x) all other costs and expenses incident to the
performance by the Company of its obligations hereunder. It is understood,
however, that, except as provided in this Section, and Sections 7 and 8 hereof,
the Initial Purchasers will pay all of their own costs and expenses, including
the fees of their counsel, Cravath, Swaine & Moore LLP.
          6. Conditions to the Obligations of the Initial Purchasers. The
obligations of the Initial Purchasers to purchase the Notes shall be subject to
the accuracy of the representations and warranties on the part of the Company
contained herein at the Execution Time and the Closing Date, to the accuracy of
the statements of the Company made in any certificates pursuant to the
provisions hereof, to the performance by the Company of its obligations
hereunder and to the following additional conditions:
          (a) The Company shall have requested and caused Shearman & Sterling
LLP, counsel for the Company, to furnish to the Representatives its opinion,
dated the Closing Date and addressed to the Representatives, to the effect that:
     (i) the Dollar Indenture has been duly authorized, executed and delivered,
and, assuming due authorization, execution and delivery by the Dollar Notes
Trustee, constitutes a legal, valid and binding instrument enforceable against
the Company in accordance with its terms (subject, as to the enforcement of
remedies, to applicable bankruptcy, reorganization, insolvency, moratorium or
other laws affecting creditors’ rights generally from time to time in effect and
to general principles of equity, including, without limitation, concepts of
materiality, reasonableness, good faith and fair dealing, regardless of whether
considered in a proceeding in equity or at law); the Euro Indenture constitutes
a legal, valid and binding instrument enforceable against the Company in
accordance with its terms (subject, as to the enforcement of remedies, to
applicable bankruptcy, reorganization, insolvency, moratorium or other laws
affecting creditors’ rights generally from time to time in effect and to general
principles of equity, including, without limitation, concepts of materiality,
reasonableness, good faith and fair dealing, regardless or whether considered in
a proceeding in equity or at law); the Notes have been duly and validly
authorized and, when executed and authenticated in accordance with the
provisions of the Dollar Notes Indenture or the Euro Notes Indenture, as
applicable, and delivered to and paid for by the Dollar Notes Purchasers or Euro
Notes Purchasers, as the case may be, under this Agreement, will constitute
legal, valid and binding obligations of the Company entitled to the benefits of
the applicable Indenture (subject, as to the enforcement of remedies, to
applicable bankruptcy, reorganization, insolvency, moratorium or

16



--------------------------------------------------------------------------------



 



other laws affecting creditors’ rights generally from time to time in effect and
to general principles of equity, including, without limitation, concepts of
materiality, reasonableness, good faith and fair dealing, regardless of whether
considered in a proceeding in equity or at law); each of the Registration Rights
Agreements has been duly authorized, executed and delivered and, assuming due
authorization, execution and delivery by the other parties thereto, constitutes
a legal, valid and binding instrument enforceable against the Company in
accordance with its terms (subject, as to the enforcement of remedies, to
applicable bankruptcy, reorganization, insolvency, moratorium or other laws
affecting creditors’ rights generally from time to time in effect and to general
principles of equity, including, without limitation, concepts of materiality,
reasonableness, good faith and fair dealing, regardless of whether considered in
a proceeding in equity or at law, and provided that such counsel need not
express any opinion as to the enforceability of any rights to indemnification
which may be violative of the public policy underlying any Federal or state
securities law, rule or regulation); and the statements set forth under the
headings “Description of Dollar Notes”, “Description of Euro Notes”, “Exchange
Offer; Registration Rights—Dollar Notes” and “Exchange Offer; Registration
Rights—Euro Notes” in the Preliminary Offering Memorandum, when considered
together with other information included in the Pricing Disclosure Package, and
the Final Offering Memorandum, insofar as such statements purport to summarize
certain provisions of the Notes, the Indentures and the Registration Rights
Agreements, provide, in all material respects, a fair summary of such
provisions;
     (ii) the statements in the Preliminary Offering Memorandum and the Final
Offering Memorandum under the heading “Important U.S. Federal Income Tax
Considerations”, insofar as such statements summarize legal matters, agreements,
documents or proceedings discussed therein, are accurate and fair summaries of
such legal matters, agreements, documents or proceedings;
     (iii) no facts have come to the attention of such counsel which give such
counsel reason to believe that the Pricing Disclosure Package, as of the
Execution Time, or the Final Offering Memorandum, as of its date or as of the
Closing Date (other than the financial statements and other financial data
contained therein or omitted therefrom, as to which such counsel has not been
requested to comment), contained or contains an untrue statement of a material
fact or omitted or omits to state a material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading;
     (iv) this Agreement has been duly authorized, executed and delivered by the
Company;
     (v) neither the execution and delivery of the Dollar Notes Indenture, this
Agreement or the Registration Rights Agreements, the issue and sale of the Notes
and the application of the proceeds thereof as described in the Pricing
Disclosure Package and the Final Offering Memorandum, nor the consummation

17



--------------------------------------------------------------------------------



 



of any other of the transactions herein or therein contemplated, nor the
fulfillment of the terms hereof or thereof will conflict with, result in a
breach or violation of, or imposition of any lien, charge or encumbrance upon
any property or asset of the Company or any of its subsidiaries pursuant to,
(i) the charter or by-laws of the Company; (ii) the terms of the Existing Bank
Credit Facilities, including any covenant contained therein; (iii) the terms of
the Indenture, dated as of November 6, 1996, between the Company and Citibank,
N.A., the Euro Indenture, dated as of January 18, 2001, between the Company and
Citibank, N.A., the Indenture, dated as of December 22, 2004, between the
Company and Wilmington Trust Company, the Floating Rate Notes Indenture, dated
as of March 11, 2005, between the Company and Wilmington Trust Company and the
Euro Indenture, dated as of March 11, 2005, between the Company and Wilmington
Trust Company, (together, the “Existing Indentures”), and any amendments
thereto, including any covenant contained therein; or (iv) any law, rule or
regulation of the United States applicable to securities transactions or the
General Corporation Law of the State of Delaware;
     (vi) assuming the accuracy of the representations and warranties and
compliance with the agreements contained herein, no registration of the Notes
under the Act, and no qualification of an indenture under the Trust Indenture
Act, is required for the offer and sale by the Initial Purchasers of the Notes
in the manner contemplated by this Agreement; and
     (vii) the Company is not and, after giving effect to the offering and sale
of the Notes and the application of the proceeds thereof as described in the
Pricing Disclosure Package and the Final Offering Memorandum, will not be an
“investment company” as defined in the Investment Company Act without taking
account of any exemption arising out of the number of holders of the Company’s
securities.
          In rendering such opinion, such counsel may rely (A) as to matters
involving the application of laws of any jurisdiction other than the States of
California, Delaware and New York or the Federal laws of the United States, to
the extent they deem proper and specified in such opinion, upon the opinion of
other counsel of good standing whom they believe to be reliable and who are
satisfactory to counsel for the Initial Purchasers; and (B) as to matters of
fact, to the extent they deem proper, on certificates of responsible officers of
the Company and public officials. Such opinion may contain customary
assumptions, exceptions, limitations, qualifications and comments reasonably
satisfactory to the Initial Purchasers. References to the Final Offering
Memorandum in this Section 6(a) include any amendment or supplement thereto at
the Closing Date.
          (b) The Company shall have requested and caused Jay A. Mitchell, Esq.,
Chief Counsel, Corporate for the Company, to furnish to the Representatives his
opinion, dated the Closing Date and addressed to the Representatives, to the
effect that:
     (i) each of the Company and the Subsidiaries has been duly incorporated or
organized and is validly existing as a corporation or other valid

18



--------------------------------------------------------------------------------



 



legal entity in good standing under the laws of the jurisdiction in which it is
chartered or organized, with full corporate or company power and authority to
own or lease, as the case may be, and to operate its properties and conduct its
business as described in the Pricing Disclosure Package and the Final Offering
Memorandum, and is duly qualified to do business as a foreign corporation or
other valid legal entity and is in good standing under the laws of each
jurisdiction which requires such qualification, except in jurisdictions in which
the failure to be so qualified or to be in good standing has not had and would
not reasonably be expected to have a Material Adverse Effect;
     (ii) all the outstanding shares of capital stock of the Company and each
Subsidiary have been duly and validly authorized and issued and are fully paid
and nonassessable, and, except as otherwise set forth in the Pricing Disclosure
Package and the Final Offering Memorandum and other than the Company’s
subsidiary in Japan, all outstanding shares of capital stock of the Subsidiaries
are owned by the Company either directly or through wholly owned subsidiaries
free and clear of any perfected security interest and, to the knowledge of such
counsel, after due inquiry, any other security interests, claims, liens or
encumbrances;
     (iii) the Company’s authorized equity capitalization is as set forth in the
Pricing Disclosure Package and the Final Offering Memorandum;
     (iv) to the best knowledge of such counsel, there is no pending or
threatened action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving the Company or any of its
subsidiaries or its or their property that is not adequately disclosed in the
Pricing Disclosure Package and the Final Offering Memorandum, except in each
case for such proceedings that, if the subject of an unfavorable decision,
ruling or finding in such counsel’s judgment are not reasonably likely, singly
or in the aggregate, to result in a Material Adverse Effect;
     (v) such counsel has no reason to believe that the Pricing Disclosure
Package, as of the Execution Time, or the Final Offering Memorandum, as of its
date or as of the Closing Date, contained or contains any untrue statement of a
material fact or omitted or omits to state any material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading (in each case, other than the financial statements and
other financial information contained therein, as to which such counsel need
express no opinion);
     (vi) assuming the accuracy of the representations and warranties of the
Initial Purchasers in Section 4 of this Agreement, no consent, approval,
authorization, filing with or order of any court or governmental agency or body
is required in connection with the transactions contemplated herein or in the
Indentures and the Registration Rights Agreements, except such as will be
obtained under the Act and the Trust Indenture Act in connection with the
transactions contemplated by the Registration Rights Agreements and such as

19



--------------------------------------------------------------------------------



 



may be required by the Luxembourg Stock Exchange or under the blue sky or
securities laws of any jurisdiction in connection with the transactions
contemplated by this Agreement and the Registration Rights Agreements and such
other approvals (specified in such opinion) as have been obtained; and
     (vii) neither the execution and delivery of the Dollar Notes Indenture,
this Agreement or the Registration Rights Agreements, the issue and sale of the
Notes and the application of the proceeds thereof as described in the Pricing
Disclosure Package and the Final Offering Memorandum, nor the consummation of
any other of the transactions herein or therein contemplated, nor the
fulfillment of the terms hereof or thereof will conflict with, result in a
breach or violation of, or imposition of any lien, charge or encumbrance upon
any property or asset of the Company or any of its subsidiaries pursuant to,
(1) the charter or by-laws of the Company or any of its subsidiaries; (2) the
terms of any indenture, contract, lease, mortgage, deed of trust, note
agreement, loan agreement or other agreement, obligation, condition, covenant or
instrument to which the Company or any of its subsidiaries is a party or bound
or to which any of their respective properties is subject; or (3) any statute,
law, rule, regulation, judgment, order or decree applicable to the Company or
any of its subsidiaries of any court, regulatory body, administrative agency,
governmental body, arbitrator or other authority of the United States or any
state thereof having jurisdiction over the Company, any of its subsidiaries or
any of their respective properties or to the knowledge of such counsel, any
statute, law, rule, regulation, judgment, order or decree applicable to the
Company or any of its subsidiaries of any court, regulatory body, administrative
agency, governmental body, arbitrator or other authority outside of the United
States having jurisdiction over the Company, any of its subsidiaries or any of
their respective properties, except, with respect to (x) clause (2) and (y) any
statute, law, rule, regulation, judgment, order or decree applicable to the
Company or any of its subsidiaries of any court, regulatory body, administrative
agency, governmental body, arbitrator or other authority outside of the United
States described in clause (3) as to which such counsel has no knowledge, for
conflicts, violations, breaches or impositions that would not reasonably be
expected to have a Material Adverse Effect.
          In rendering such opinion, such counsel may rely (A) as to matters
involving the application of laws of any jurisdiction other than the States of
Delaware and California or the Federal laws of the United States, to the extent
he deems proper and specified in such opinion, upon the opinion of other counsel
of good standing whom she believes to be reliable and who are satisfactory to
counsel for the Initial Purchasers; and (B) as to matters of fact, to the extent
he deems proper, on certificates of other responsible officers of the Company
and public officials. Such opinion may contain customary assumptions,
exceptions, limitations, qualifications and comments. References to the Final
Offering Memorandum in this Section 6(b) include any amendment or supplement
thereto at the Closing Date.
          (c) The Representatives shall have received from Cravath, Swaine &
Moore LLP, counsel for the Initial Purchasers, such opinion or opinions, dated
the

20



--------------------------------------------------------------------------------



 




Closing Date and addressed to the Representatives, with respect to the issuance
and sale of the Notes, the Indentures, the Registration Rights Agreements, the
Pricing Disclosure Package, the Final Offering Memorandum (as amended or
supplemented at the Closing Date) and other related matters as the
Representatives may reasonably require, and the Company shall have furnished to
such counsel such documents as they request for the purpose of enabling them to
pass upon such matters.
          (d) The Company shall have furnished to the Representatives a
certificate of the Company, signed by the Chief Financial Officer and the
Treasurer, dated the Closing Date, to the effect that the signers of such
certificate have carefully examined the Pricing Disclosure Package, the Final
Offering Memorandum, any amendment or supplement to the Final Offering
Memorandum and this Agreement and that:
     (i) the representations and warranties of the Company in this Agreement
were true and correct in all material respects as of the Execution Time and are
true and correct in all material respects on and as of the Closing Date with the
same effect as if made on the Closing Date, and the Company has complied in all
material respects with all the agreements and satisfied all the conditions on
its part to be performed or satisfied hereunder at or prior to the Closing Date;
and
     (ii) since the date of the most recent financial statements included in the
Pricing Disclosure Package and the Final Offering Memorandum (exclusive of any
amendment or supplement thereto), there has been no material adverse change in
the condition (financial or otherwise), prospects, earnings, business or
properties of the Company and its subsidiaries, taken as a whole, whether or not
arising from transactions in the ordinary course of business, except as set
forth in or contemplated by the Pricing Disclosure Package and the Final
Offering Memorandum (exclusive of any amendment or supplement thereto).
          (e) At the Execution Time and at the Closing Date, the Company shall
have requested and caused KPMG LLP to furnish to the Representatives letters,
dated respectively as of the Execution Time and as of the Closing Date, in form
and substance satisfactory to the Representatives, confirming that they are
independent registered public accountants within the meaning of the Act and the
Exchange Act and the respective applicable rules and regulations adopted by the
Commission thereunder and stating in effect that:
     (i) the audited consolidated financial statements and financial statement
schedule of the Company included in the Pricing Disclosure Package and the Final
Offering Memorandum and reported on by them comply in form in all material
respects with applicable accounting requirements and with the related rules and
regulations adopted by the Commission with respect to financial statements
included in annual reports on Form 10-K under the Exchange Act; and said audited
consolidated financial statements are in conformity with U.S. generally accepted
accounting principles; and

21



--------------------------------------------------------------------------------



 



     (ii) on the basis of a reading of the latest unaudited condensed
consolidated financial statements made available by the Company and its
subsidiaries; carrying out certain specified procedures (but not an examination
in accordance with U.S. generally accepted auditing standards), which would not
necessarily reveal matters of significance with respect to the comments set
forth in such letter; a reading of the minutes of the meetings of the Board of
Directors and the Human Resources, Audit and Finance Committees of the Board of
Directors of the Company and the Subsidiaries; and inquiries of certain
officials of the Company who have responsibility for financial and accounting
matters of the Company and its subsidiaries as to transactions and events
subsequent to November 27, 2005, nothing came to their attention which caused
them to believe that:
          (1) with respect to the period from November 27, 2005 to January 29,
2006, there was any increase in long-term debt or stockholders’ deficit, change
in capital stock, decrease in total assets of the Company as compared with the
amounts shown in the November 27, 2005 audited condensed consolidated balance
sheet included in the Final Offering Memorandum, or for the two-month period
ended January 29, 2006, there were any decreases as compared to the
corresponding two-month period ended January 30, 2005 in consolidated net sales
or net income of the Company and its subsidiaries, except in all instances for
changes or decreases set forth in such letter, in which case the letter shall be
accompanied by an explanation by the Company as to the significance thereof
unless said explanation is not deemed necessary by the Representatives; or
          (2) with respect to the period subsequent to January 29, 2006 to a
specified date not more than five days prior to the date of such letter, there
was any increase in long-term debt, or change in capital stock as compared with
the amounts shown in the November 27, 2005 audited consolidated balance sheet
included in the Final Offering Memorandum, or any decrease as compared to the
corresponding period in the fiscal month ended February 27, 2005 in consolidated
net sales, except in all instances for changes or decreases set forth in such
letter, in which case the letter shall be accompanied by an explanation by the
Company as to the significance thereof unless said explanation is not deemed
necessary by the Representatives; and
     (iii) they have performed certain other specified procedures as a result of
which they determined that certain information of an accounting, financial or
statistical nature (which is limited to accounting, financial or statistical
information derived from the general accounting records of the Company and its
subsidiaries) set forth in the Pricing Disclosure Package, the Final Offering
Memorandum or the Exchange Act Documents, including the information set

22



--------------------------------------------------------------------------------



 



forth under the captions “Summary” and “Risk Factors” in the Preliminary
Offering Memorandum and the Final Offering Memorandum and under the captions
“Selected Financial Data”, “Management’s Discussion and Analysis of Financial
Condition and Results of Operations”, “Business” and “Quantitative and
Qualitative Disclosures About Market Risk” in the 2005 10-K, agrees with the
accounting records of the Company and its subsidiaries, excluding any questions
of legal interpretation.
          References to the Final Offering Memorandum in this Section 6(e)
include any amendment or supplement thereto at the date of the applicable
letter.
          (f) Subsequent to the Execution Time or, if earlier, the dates as of
which information is given in the Disclosure Package (exclusive of any amendment
or supplement thereto), there shall not have been (i) any change or decrease
specified in the letter or letters referred to in paragraph (e) of this
Section 6; or (ii) any change, or any development involving a prospective
change, in or affecting the condition (financial or otherwise), prospects,
earnings, business or properties of the Company and its subsidiaries, taken as a
whole, whether or not arising from transactions in the ordinary course of
business, except as set forth in or contemplated in the Pricing Disclosure
Package and the Final Offering Memorandum (exclusive of any amendment or
supplement thereto) the effect of which, in any case referred to in clause
(i) or (ii) above, is, in the sole judgment of the Representatives, so material
and adverse as to make it impractical or inadvisable to market the Notes as
contemplated by the Pricing Disclosure Package and the Final Offering Memorandum
(exclusive of any amendment or supplement thereto).
          (g) The Dollar Notes shall have been designated as Portal-eligible
Notes in accordance with the rules and regulations of the NASD; the Dollar Notes
shall be eligible for clearance and settlement through The Depository Trust
Company; and the Euro Notes shall be eligible for clearance and settlement
through the Euroclear System and Clearstream, Luxembourg.
          (h) Subsequent to the Execution Time, there shall not have been any
decrease in the rating of any of the Company’s debt securities by any
“nationally recognized statistical rating organization” (as defined for purposes
of Rule 436(g) under the Act) or any notice given of any intended or potential
decrease in any such rating (including notice of an adverse change in the
outlook for such rating) or of a possible change in any such rating that does
not indicate the direction of the possible change.
          (i) Prior to the Closing Date, the Company shall have furnished to the
Representatives such further information, certificates and documents as the
Representatives may reasonably request.
          (j) As soon as practicable after the closing of the offering of the
Notes, and pursuant to irrevocable instructions from the Company, the Company
shall apply the net proceeds of the sale of the Notes to repay the Term Loan
Facility as described in the Pricing Disclosure Package and the Final Offering
Memorandum.

23



--------------------------------------------------------------------------------



 



          If any of the conditions specified in this Section 6 shall not have
been fulfilled in all material respects when and as provided in this Agreement,
or if any of the opinions and certificates mentioned above or elsewhere in this
Agreement shall not be in all material respects reasonably satisfactory in form
and substance to the Representatives and counsel for the Initial Purchasers,
this Agreement and all obligations of the Initial Purchasers hereunder may be
canceled at, or at any time prior to, the Closing Date by the Representatives.
Notice of such cancelation shall be given to the Company in writing or by
telephone or facsimile confirmed in writing.
          The documents required to be delivered by this Section 6 will be
delivered at the office of counsel for the Initial Purchasers, Cravath, Swaine &
Moore LLP, 825 Eighth Avenue, New York, NY 10019, on the Closing Date.
          7. Reimbursement of Expenses. If the sale of the Notes provided for
herein is not consummated because any condition to the obligations of the
Initial Purchasers set forth in Section 6 hereof is not satisfied, because of
any termination pursuant to Section 10 hereof or because of any refusal,
inability or failure on the part of the Company to perform any agreement herein
or comply with any provision hereof other than by reason of a default by any of
the Initial Purchasers, the Company will reimburse the Initial Purchasers
severally through Banc of America Securities LLC on demand for all out-of-pocket
expenses (including reasonable fees and disbursements of counsel) that shall
have been incurred by them in connection with the proposed purchase and sale of
the Notes.
          8. Indemnification and Contribution. (a) The Company agrees to
indemnify and hold harmless each Initial Purchaser, the directors, officers,
employees and agents of each Initial Purchaser and each person who controls any
Initial Purchaser within the meaning of either the Act or the Exchange Act
against any and all losses, claims, damages or liabilities, joint or several, to
which they or any of them may become subject under the Act, the Exchange Act or
other Federal or state statutory law or regulation, at common law or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of a material fact contained in the Pricing Disclosure Package or the
Final Offering Memorandum (or in any supplement or amendment thereto) or arise
out of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, and agrees to reimburse each such indemnified party, as incurred,
for any legal or other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided, however, that the Company will not be liable in any such case to the
extent that any such loss, claim, damage or liability arises out of or is based
upon any such untrue statement or alleged untrue statement or omission or
alleged omission made in the Pricing Disclosure Package or the Final Offering
Memorandum, or in any amendment thereof or supplement thereto, in reliance upon
and in conformity with written information furnished to the Company by or on
behalf of any Initial Purchasers through the Representatives specifically for

24



--------------------------------------------------------------------------------



 



inclusion therein. This indemnity agreement will be in addition to any liability
which the Company may otherwise have.
          (b) Each Initial Purchaser severally and not jointly agrees to
indemnify and hold harmless the Company, each of its directors, each of its
officers, and each person who controls the Company within the meaning of either
the Act or the Exchange Act, to the same extent as the foregoing indemnity from
the Company to each Initial Purchaser, but only with reference to written
information relating to such Initial Purchaser furnished to the Company by or on
behalf of such Initial Purchaser through the Representatives specifically for
inclusion in the Pricing Disclosure Package or the Final Offering Memorandum (or
in any amendment or supplement thereto). This indemnity agreement will be in
addition to any liability which any Initial Purchaser may otherwise have. The
Company acknowledges that the statements set forth in the last paragraph of the
cover page regarding the delivery of the Notes and, under the heading “Plan of
Distribution”, (i) the list of Initial Purchasers; and (ii) the paragraphs
related to overallotment, stabilization and syndicate covering transactions, in
the Pricing Disclosure Package and the Final Offering Memorandum constitute the
only information furnished in writing by or on behalf of the Initial Purchasers
for inclusion in the Pricing Disclosure Package or the Final Offering Memorandum
(or in any amendment or supplement thereto).
          (c) Promptly after receipt by an indemnified party under this
Section 8 of notice of the commencement of any action, such indemnified party
will, if a claim in respect thereof is to be made against the indemnifying party
under this Section 8, notify the indemnifying party in writing of the
commencement thereof; but the failure so to notify the indemnifying party
(i) will not relieve it from liability under paragraph (a) or (b) above unless
and to the extent it did not otherwise learn of such action and such failure
results in the forfeiture by the indemnifying party of substantial rights and
defenses; and (ii) will not, in any event, relieve the indemnifying party from
any obligations to any indemnified party other than the indemnification
obligation provided in paragraph (a) or (b) above. The indemnifying party shall
be entitled to appoint counsel of the indemnifying party’s choice at the
indemnifying party’s expense to represent the indemnified party in any action
for which indemnification is sought (in which case the indemnifying party shall
not thereafter be responsible for the fees and expenses of any separate counsel
retained by the indemnified party or parties except as set forth below);
provided, however, that such counsel shall be reasonably satisfactory to the
indemnified party. Notwithstanding the indemnifying party’s election to appoint
counsel to represent the indemnified party in an action, the indemnified party
shall have the right to employ separate counsel (including local counsel), and
the indemnifying party shall bear the reasonable fees, costs and expenses of
such separate counsel if (i) the use of counsel chosen by the indemnifying party
to represent the indemnified party would present such counsel with a conflict of
interest; (ii) the actual or potential defendants in, or targets of, any such
action include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be legal
defenses available to it and/or other indemnified parties which are different
from or additional to those available to the indemnifying party; (iii) the
indemnifying party shall not have employed counsel reasonably satisfactory to
the indemnified party to represent the

25



--------------------------------------------------------------------------------



 



indemnified party within a reasonable time after notice of the institution of
such action; or (iv) the indemnifying party shall authorize the indemnified
party to employ separate counsel at the expense of the indemnifying party. An
indemnifying party will not, without the prior written consent of the
indemnified parties, settle or compromise or consent to the entry of any
judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
(i) does not include an admission of fault and (ii) includes an unconditional
release of each indemnified party from all liability arising out of such claim,
action, suit or proceeding. The indemnifying party shall not, in connection with
any one action or separate but substantially similar or related actions in the
same jurisdiction arising out of the same general allegations or circumstances,
be liable for fees and expenses of more than one separate law firm of attorneys
(in addition to any local counsel) for all indemnified parties and all such fees
and expenses shall be reimbursed as incurred. Such firm shall be designated by
Banc of America Securities LLC and Citigroup Global Markets Inc. in the case of
the parties indemnified pursuant to Section 8(a) and by the Company in the case
of parties indemnified pursuant to Section 8(b). Each indemnified party shall
use all reasonable efforts to cooperate with the indemnifying party in the
defense of any such action or claim.
          (d) In the event that the indemnity provided in paragraph (a) or
(b) of this Section 8 is unavailable to or insufficient to hold harmless an
indemnified party for any reason, the Company and the Initial Purchasers
severally agree to contribute to the aggregate losses, claims, damages and
liabilities (including legal or other expenses reasonably incurred in connection
with investigating or defending same) (collectively “Losses”) to which the
Company and one or more of the Initial Purchasers may be subject in such
proportion as is appropriate to reflect the relative benefits received by the
Company on the one hand and by the Initial Purchasers on the other from the
offering of the Notes; provided, however, that in no case shall any Initial
Purchaser (except as may be provided in any agreement among the Initial
Purchasers relating to the offering of the Notes) be responsible for any amount
in excess of the purchase discount or commission applicable to the Notes
purchased by such Initial Purchaser hereunder. If the allocation provided by the
immediately preceding sentence is unavailable for any reason, the Company and
the Initial Purchasers severally shall contribute in such proportion as is
appropriate to reflect not only such relative benefits but also the relative
fault of the Company on the one hand and of the Initial Purchasers on the other
in connection with the statements or omissions which resulted in such Losses, as
well as any other relevant equitable considerations. Benefits received by the
Company shall be deemed to be equal to the total net proceeds from the offering
(after deducting discounts and commissions to the Initial Purchasers, but before
deducting expenses) received by it, and benefits received by the Initial
Purchasers shall be deemed to be equal to the total purchase discounts and
commissions in each case set forth in this Agreement. Relative fault shall be
determined by reference to, among other things, whether any untrue or any
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information provided by the Company on the
one hand or the Initial Purchasers on the other, the intent of the parties and
their relative knowledge, access to

26



--------------------------------------------------------------------------------



 



information and opportunity to correct or prevent such untrue statement or
omission. The Company and the Initial Purchasers agree that it would not be just
and equitable if contribution were determined by pro rata allocation or any
other method of allocation which does not take account of the equitable
considerations referred to above. Notwithstanding the provisions of this
paragraph (d), no person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. For purposes of
this Section 8, each person who controls an Initial Purchaser within the meaning
of either the Act or the Exchange Act and each director, officer, employee and
agent of an Initial Purchaser shall have the same rights to contribution as such
Initial Purchaser, and each person who controls the Company within the meaning
of either the Act or the Exchange Act and each officer and director of the
Company shall have the same rights to contribution as the Company, subject in
each case to the applicable terms and conditions of this paragraph (d).
          9. Default by an Initial Purchaser. (a) If any one or more Euro Notes
Purchasers shall fail to purchase and pay for any of the Euro Notes agreed to be
purchased by such Euro Notes Purchaser hereunder and such failure to purchase
shall constitute a default in the performance of its or their obligations under
this Agreement, the remaining Euro Notes Purchasers shall be obligated severally
to take up and pay for (in the respective proportions which the principal amount
of Euro Notes set forth opposite their names on Schedule I hereto bears to the
aggregate principal amount of Euro Notes set forth opposite the names of all the
remaining Euro Notes Purchasers) the Euro Notes which the defaulting Euro Notes
Purchaser or Euro Notes Purchasers agreed but failed to purchase; provided,
however, that in the event that the aggregate principal amount of Euro Notes
which the defaulting Euro Notes Purchaser or Euro Notes Purchasers agreed but
failed to purchase shall exceed 10% of the aggregate principal amount of Euro
Notes set forth on Schedule I hereto, the remaining Euro Notes Purchasers shall
have the right to purchase all, but shall not be under any obligation to
purchase any, of the Euro Notes, and if such nondefaulting Euro Notes Purchasers
do not purchase all the Euro Notes, this Agreement will terminate without
liability to any nondefaulting Euro Notes Purchaser or the Company. In the event
of a default by any Euro Notes Purchaser as set forth in this Section 9, the
Closing Date shall be postponed for such period, not exceeding five Business
Days, as Banc of America Securities Limited and Citigroup Global Markets Limited
shall determine in order that the required changes in the Final Offering
Memorandum or in any other documents or arrangements may be effected.
          (b) If any one or more Dollar Notes Purchasers shall fail to purchase
and pay for any of the Dollar Notes agreed to be purchased by such Dollar Notes
Purchaser hereunder and such failure to purchase shall constitute a default in
the performance of its or their obligations under this Agreement, the remaining
Dollar Notes Purchasers shall be obligated severally to take up and pay for (in
the respective proportions which the principal amount of Dollar Notes set forth
opposite their names on Schedule II hereto bears to the aggregate principal
amount of Dollar Notes set forth opposite the names of all the remaining Dollar
Notes Purchasers) the Dollar Notes which the defaulting Dollar Notes Purchaser
or Dollar Notes Purchasers agreed but failed to

27



--------------------------------------------------------------------------------



 



purchase; provided, however, that in the event that the aggregate principal
amount of Dollar Notes which the defaulting Dollar Notes Initial Purchaser or
Dollar Notes Purchasers agreed but failed to purchase shall exceed 10% of the
aggregate principal amount of Dollar Notes set forth on Schedule II hereto, the
remaining Dollar Notes Purchasers shall have the right to purchase all, but
shall not be under any obligation to purchase any, of the Dollar Notes, and if
such nondefaulting Dollar Notes Purchasers do not purchase all the Dollar Notes,
this Agreement will terminate without liability to any nondefaulting Dollar
Notes Purchaser or the Company. In the event of a default by any Dollar Notes
Purchaser as set forth in this Section 9, the Closing Date shall be postponed
for such period, not exceeding five Business Days, as Banc of America Securities
LLC and Citigroup Global Markets Inc. shall determine in order that the required
changes in the Final Offering Memorandum or in any other documents or
arrangements may be effected.
          (c) Nothing contained in this Agreement shall relieve any defaulting
Initial Purchaser of its liability, if any, to the Company or any nondefaulting
Initial Purchaser for damages occasioned by its default hereunder.
          10. Termination. This Agreement shall be subject to termination in the
absolute discretion of the Representatives, by notice given to the Company prior
to delivery of and payment for the Notes, if at any time prior to such time
(i) trading in securities generally on the New York Stock Exchange or the Nasdaq
National Market shall have been suspended or limited or minimum prices shall
have been established on such Exchange or the Nasdaq National Market; (ii) a
banking moratorium shall have been declared either by Federal or New York State
authorities; or (iii) there shall have occurred any outbreak or escalation of
hostilities, declaration by the United States of a national emergency or war or
other calamity or crisis the effect of which on financial markets is such as to
make it, in the sole judgment of the Representatives, impracticable or
inadvisable to proceed with the offering or delivery of the Notes as
contemplated by the Pricing Disclosure Package and the Final Offering Memorandum
(exclusive of any amendment or supplement thereto).
          11. No Advisory or Fiduciary Responsibilities. The Company
acknowledges and agrees that: (i) the purchase and sale of the Notes pursuant to
this Agreement, including the determination of the offering price of the Notes
and any related discounts and commissions, is an arm’s-length commercial
transaction between the Company, on the one hand, and the several Initial
Purchasers, on the other hand, and the Company is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated by this Agreement; (ii) in connection with each
transaction contemplated hereby and the process leading to such transaction each
Initial Purchaser is and has been acting solely as a principal and is not the
agent or fiduciary of the Company or its affiliates, stockholders, creditors or
employees or any other party; (iii) no Initial Purchaser has assumed or will
assume an advisory or fiduciary responsibility in favor of the Company with
respect to any of the transactions contemplated hereby or the process leading
thereto (irrespective of whether such Initial Purchaser has advised or is
currently advising the Company on other matters) or any other obligation to the
Company except the obligations expressly set forth in this

28



--------------------------------------------------------------------------------



 



Agreement; (iv) the several Initial Purchasers and their respective affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Company and that the several Initial Purchasers have no
obligation to disclose any of such interests by virtue of any fiduciary or
advisory relationship; and (v) the Initial Purchasers have not provided any
legal, accounting, regulatory or tax advice with respect to the offering
contemplated hereby and the Company has consulted its own legal, accounting,
regulatory and tax advisors to the extent it deemed appropriate.
          This Agreement supersedes all prior agreements and understandings
(whether written or oral) between the Company and the several Initial
Purchasers, or any of them, with respect to the subject matter hereof. The
Company hereby waives and releases, to the fullest extent permitted by law, any
claims that the Company may have against the several Initial Purchasers with
respect to any breach or alleged breach of fiduciary duty. Nothing in this
Section 11, however, shall limit the Initial Purchasers’ liability pursuant to
Section 8 hereof.
          12. Representations and Indemnities to Survive. The respective
agreements, representations, warranties, indemnities and other statements of the
Company or its officers and of the Initial Purchasers set forth in or made
pursuant to this Agreement will remain in full force and effect, regardless of
any investigation made by or on behalf of the Initial Purchasers or the Company
or any of the officers, directors, employees, agents or controlling persons
referred to in Section 8 hereof, and will survive delivery of and payment for
the Notes; provided, however, that the representations and warranties of the
Company shall be deemed to be made at the Execution Time and the Closing Date
only. The provisions of Sections 7 and 8 hereof shall survive the termination or
cancelation of this Agreement.
          13. Notices. All communications hereunder will be in writing and
effective only on receipt, and, if sent to the Representatives, will be mailed,
delivered or telefaxed to the Banc of America Securities LLC General Counsel
(fax no.: (646) 313-4803) and confirmed to the General Counsel, Banc of America
Securities LLC at 40 West 57th Street, New York, New York 10019, Attention:
General Counsel, and the Citigroup Global Markets Inc. General Counsel (fax no.:
(212) 816-7912) and confirmed to the General Counsel, Citigroup Global Markets
Inc. at 388 Greenwich Street, New York, New York 10013, Attention: General
Counsel; or, if sent to the Company, will be mailed, delivered or telefaxed to
(415) 501-7650 and confirmed to it at Levi’s Plaza, 1155 Battery Street, San
Francisco, CA 94111, attention of the Legal Department.
          14. Successors. This Agreement will inure to the benefit of and be
binding upon the parties hereto and their respective successors and the
officers, directors, employees, agents and controlling persons referred to in
Section 8 hereof, and, except as expressly set forth in Section 5(h) hereof, no
other person will have any right or obligation hereunder.
          15. Applicable Law. This Agreement will be governed by and construed
in accordance with the laws of the State of New York applicable to contracts
made and to be performed within the State of New York.

29



--------------------------------------------------------------------------------



 



          16. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall constitute an original and all of which
together shall constitute one and the same instrument.
          17. Headings. The section headings used herein are for convenience
only and shall not affect the construction hereof.
          18. Definitions. The terms which follow, when used in this Agreement,
shall have the meanings indicated.
          “Act” shall mean the Securities Act of 1933, as amended, and the rules
and regulations of the Commission promulgated thereunder.
          “Affiliate” shall have the meaning specified in Rule 501(b) of
Regulation D.
          “Business Day” shall mean any day other than a Saturday, a Sunday or a
legal holiday or a day on which banking institutions or trust companies are
authorized or obligated by law to close in the City of New York.
          “Clearstream, Luxembourg” means Clearstream Banking, S.A.
          “Commission” shall mean the Securities and Exchange Commission.
          “Euroclear System” means the Euroclear Bank S.A./N.V., as operator of
the Euroclear Clearance System.
          “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations of the Commission promulgated thereunder.
          “Execution Time” shall mean the date and time that this Agreement is
executed and delivered by the parties hereto.
          “Investment Company Act” shall mean the Investment Company Act of
1940, as amended, and the rules and regulations of the Commission promulgated
thereunder.
          “NASD” shall mean the National Association of Securities Dealers, Inc.
          “Regulation D” shall mean Regulation D under the Act.
          “Regulation S” shall mean Regulation S under the Act.
          “Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as
amended, and the rules and regulations of the Commission promulgated thereunder.

30



--------------------------------------------------------------------------------



 



          If the foregoing is in accordance with your understanding of our
agreement, please sign and return to us the enclosed duplicate hereof, whereupon
this Agreement and your acceptance shall represent a binding agreement between
the Company and the several Initial Purchasers.

              Very truly yours,
 
            Levi Strauss & Co.
 
       
 
  by    
 
       
 
      Name:
 
      Title:

31



--------------------------------------------------------------------------------



 



The foregoing Agreement is hereby
confirmed and accepted as of the
date first above written.
BANC OF AMERICA SECURITIES LIMITED
GOLDMAN SACHS INTERNATIONAL
J.P. MORGAN SECURITIES LTD.
MERRILL LYNCH INTERNATIONAL
SCOTIA CAPITAL INC.
By: Banc of America Securities Limited
by ___________________________
Name:
Title:
By Power of Attorney

32



--------------------------------------------------------------------------------



 



By: Citigroup Global Markets Limited
by __________________________
Name:
Title:

33



--------------------------------------------------------------------------------



 



The foregoing Agreement is hereby
confirmed and accepted as of the
date first above written.
BANC OF AMERICA SECURITIES LLC
CITIGROUP GLOBAL MARKETS INC.
GOLDMAN, SACHS & CO.
J.P. MORGAN SECURITIES INC.
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
SCOTIA CAPITAL (USA) INC.
By: Banc of America Securities LLC
by __________________________
Name:
Title:
For themselves and the other several Dollar Notes
Purchasers named in Schedule II to
the foregoing Agreement.

34



--------------------------------------------------------------------------------



 



By: Citigroup Global Markets Inc.
by __________________________
Name:
Title:
For themselves and the other several Dollar Notes
Purchasers named in Schedule II to
the foregoing Agreement.

35



--------------------------------------------------------------------------------



 



SCHEDULE I

              Principal Amount       of Euro Notes   Euro Notes Purchasers   to
be Purchased  
Banc of America Securities Limited
  € 35,000,000  
Citigroup Global Markets Limited
    35,000,000  
Goldman Sachs International
    10,000,000  
J.P. Morgan Securities Ltd.
    10,000,000  
Merrill Lynch International
    5,000,000  
Scotia Capital Inc.
    5,000,000  
 
     
Total
  € 100,000,000  
 
     

 



--------------------------------------------------------------------------------



 



SCHEDULE II

              Principal Amount       of Dollar Notes   Dollar Notes Purchasers  
to be Purchased  
Banc of America Securities LLC
  $ 122,500,000  
Citigroup Global Markets Inc.
    122,500,000  
Goldman, Sachs & Co.
    35,000,000  
J.P. Morgan Securities Inc.
    35,000,000  
Merrill Lynch, Pierce, Fenner & Smith Incorporated
    17,500,000  
Scotia Capital (USA) Inc.
    17,500,000  
 
     
Total
  $ 350,000,000  
 
     

 



--------------------------------------------------------------------------------



 



SCHEDULE III
PRICING SUPPLEMENT
[See attached.]



 



--------------------------------------------------------------------------------



 



SCHEDULE IV

 



--------------------------------------------------------------------------------



 



ANNEX A
Significant Subsidiaries
Levi Strauss International
Levi Strauss International Group Finance Coordination Services SCA/CVA
Levi Strauss Financial Center Corporation
NF Industries, Inc.
Levi Strauss & Co. Europe S.C.A.
Levi Strauss Continental S.A.
Levi Strauss International, Inc.
Levi Strauss Japan Kabushiki Kaisha
Levi Strauss Italia S.R.L.
Paris — O.L.S. S.A.R.L.
Levi Strauss de Espana, S.A.
Levi Strauss Receivables Funding, LLC

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Selling Restrictions for Offers and
Sales Outside the United States
          (1)(a) The Notes have not been and will not be registered under the
Act and may not be offered or sold within the United States or to, or for the
account or benefit of, U.S. persons except in accordance with Regulation S under
the Act or pursuant to an exemption from the registration requirements of the
Act. Each Initial Purchaser represents and agrees, severally and not jointly,
that, except as otherwise permitted by Section 4(a)(i) of the Agreement to which
this is an exhibit, it has offered and sold the Notes, and will offer and sell
the Notes, (i) as part of their distribution at any time; and (ii) otherwise
until 40 days after the later of the commencement of the offering and the
Closing Date, only in accordance with Rule 903 of Regulation S under the Act.
Accordingly, each Initial Purchaser represents and agrees that neither it, nor
any of its Affiliates nor any person acting on its or their behalf has engaged
or will engage in any directed selling efforts with respect to the Notes, and
that it and they have complied and will comply with the offering restrictions
requirement of Regulation S. Each Initial Purchaser agrees that, at or prior to
the confirmation of sale of Notes (other than a sale of Notes pursuant to
Section 4(a)(i) of the Agreement to which this is an exhibit), it shall have
sent to each distributor, dealer or person receiving a selling concession, fee
or other remuneration that purchases Notes from it during the distribution
compliance period a confirmation or notice to substantially the following
effect:
“The Notes covered hereby have not been registered under the U.S. Securities Act
of 1933 (the “Act”) and may not be offered or sold within the United States or
to, or for the account or benefit of, U.S. persons (i) as part of their
distribution at any time or (ii) otherwise until 40 days after the later of the
commencement of the offering and March 17, 2006, except in either case in
accordance with Regulation S or Rule 144A under the Act. Terms used above have
the meanings given to them by Regulation S.”
          (b) Each Initial Purchaser also represents and agrees, severally and
not jointly, that it has not entered and will not enter into any contractual
arrangement with any distributor with respect to the distribution of the Notes,
except with its Affiliates or with the prior written consent of the Company.
          (c) Terms used in this section have the meanings given to them by
Regulation S.
          (2) (a) In relation to each Member State of the European Economic Area
which has implemented the Prospectus Directive (each, a “Relevant Member
State”), each Initial Purchaser, severally and not jointly, represents and
agrees that with effect from and including the date on which the Prospectus
Directive is implemented in that Relevant Member State (the “Relevant
Implementation Date”) it has not made and will not make an offer of Notes to the
public in that Relevant Member State prior to the publication of a prospectus in
relation to the Notes which has been approved by the competent authority in that
Relevant Member State or, where appropriate, approved in another Relevant Member
State and notified to the competent

A-1



--------------------------------------------------------------------------------



 



authority in that Relevant Member State, all in accordance with the Prospectus
Directive, except that it may, with effect from and including the Relevant
Implementation Date, make an offer of Notes to the public in that Relevant
Member State at any time:
      (i) to legal entities which are authorised or regulated to operate in the
financials markets or, if not so authorised or regulated, whose corporate
purpose is solely to invest in securities;
      (ii) to any legal entity which has two or more of (A) an average of at
least 250 employees during the last financial year; (B) a total balance sheet of
more than €43,000,000 and (C) an annual net turnover of more than €50,000,000,
as shown in its last annual or consolidated accounts; or
      (iii) in any other circumstances which do not require the publication by
the Company of a prospectus pursuant to Article 3 of the Prospectus Directive.
      (b) For the purposes of this provision, the expression an “offer of Notes
to the public” in relation to any Notes in any Relevant Member State means the
communication in any form and by any means of sufficient information on the
terms of the offer and the Notes to be offered so as to enable an investor to
decide to purchase or subscribe the Notes, as the same may be varied in that
Member State by any measure implementing the Prospectus Directive in that Member
State and the expression “Prospectus Directive” means Directive 2003/71/EC and
includes any relevant implementing measure in each Relevant Member State.
      (3) Each Initial Purchaser, severally and not jointly, represents and
agrees that:
      (a) it has only communicated or caused to be communicated and will only
communicate or cause to be communicated any invitation or inducement to engage
in investment activity (within the meaning of section 21 of the Financial
Services and Markets Act 2000 (the “FSMA”)) received by it in connection with
the issue or sale of the Notes in circumstances in which section 21(1) of the
FSMA does not apply to the Company;
      (b) it has complied and will comply with all applicable provisions of the
FSMA with respect to anything done by it in relation to the Notes in, from or
otherwise involving the United Kingdom;
      (c) the offering of the Notes has not been cleared by CONSOB (the Italian
Securities Exchange Commission) pursuant to Italian securities legislation, and
accordingly, no Notes will be offered, sold or delivered, nor will copies of
this offering memorandum or of any other document relating to the Notes be
distributed, in the Republic of Italy, except to professional investors
(operatori qualificati), as defined in Article 31, second paragraph, of CONSOB
Regulation No. 11522 of July 1, 1998, as amended; and
      (d) it has not, directly or indirectly, offered or sold and will not,
directly or indirectly, offer or sell in The Netherlands any Notes other than to
persons who trade or invest in securities in the conduct of a profession or
business (which includes banks,

A-2



--------------------------------------------------------------------------------



 



stockbrokers, insurance companies, investment undertakings, pension funds, other
institutional investors and finance companies and treasury departments of large
enterprises).

A-3